UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7269


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MICHAEL TODD ROZELLE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Frank D. Whitney, Chief District Judge. (3:92-cr-00284-FDW-7)


Submitted: April 4, 2019                                          Decided: April 9, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Todd Rozelle, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael Todd Rozelle appeals the district court’s text order denying his 18 U.S.C.

§ 3582(c)(2) (2012) motion for a sentence reduction. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. United States v. Rozelle, No. 3:92-cr-00284-FDW-7 (W.D.N.C. Oct. 1, 2018). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                          2